 KAWASAKI MOTORS MFG. CORP.KawasakiMotorsManufacturingCorporation,U.S.A.andInternationalUnion,United Auto-mobile,Aerospace& Agricultural ImplementWorkers of America(UAW). Case 17-CA-1126323 June 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 20 July 1984 Administrative Law JudgeLowell Goerlichissuedthe attached decision. TheRespondent filed exceptions and a supporting brief,and the Charging Party filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge'srulings,findings, I andconclusions only to the extent consistent with thisDecision and Order.Contrary to the judge, we find that the Respond-ent did not, in violation of Section 8(a)(1) of theAct, threaten plant closure or relocation at employ-ee meetingswherein its president Saeki and plantmanagerHanson spoke and a videotape wasshown.On 18 and 19 October,2 as set forth more fully inthe judge's decision, the Respondent held employeemeetingsthroughout the workday. These meetingswere conducted as part of the Respondent's pree-lection campaign, each following similar formats. 3Hanson spoke from a written text (with some ex-temporization) about the Respondent's poor finan-cial condition, including the payroll decrease, lay-offs, a short workweek, overstocked inventory, andlosses.He displayed charts to support his state-iThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn itsexceptions, the Respondent also contends that the judge was per-sonally biased and prejudicedagainstitsposition in this case, and thuscould not render an objective decision based on the record herein Basedon our careful examination of the entire record and the judge's decisionin this case, we find no basis for concluding that the judge demonstrateda bias againstthe Respondent in his analysis or discussion of the evidenceor in his credibility resolutionsAccordingly, we reject these contentionsas lackinginmeritThe Respondent has requested oral argument The request is denied asthe record, exceptions, and briefs adequately present the issues and thepositions of the parties2All dates are in 1982 unless otherwise specified3The election scheduled for 21 October was canceled pursuant to theUnion's request491ments.Hansontold employees,inter alia,with sup-porting facts and figures on charts, that the Lin-coln plant had never had a profitsince its openingin 1975; and that since 1979 the financialsituationhad been declining, with 1981 being the worst yearfor losses. He then introduced Saeki,who essential-ly spoke from a text writtenin Japanese,which hetranslated into "broken" English whilespeaking.Saeki began with:Last August Mr. Ando andI camehere.Wehad some big problems that needed to be cor-rected, a $36,000,000loss inseven years. Atthat time we had tomake adecision either tochange the plant tomakeitprofitable or toclose the plant.He, too, spoke of the Respondent's bad financialsituation and stated that since the Lincoln planthad become independent in January, the Compa-ny's losses would no longer be subsidized by theparent company; therefore, continued losses wouldcompel the Company's discontinuance.He contrasted the Lincoln plant's productivitywith plants in developing countries, such as Thai-land, the Phillipines, and Iran,where he hadworked and stated that the 1981's productivity forLincoln was lower than the plants in other coun-tries.He added that since last year the employees'improvement efforts had resulted in Lincoln's pro-ductivity being the same orhigherthan the othercountries.He further told the employees that theLincoln plant had never shown profits. The goalfor this year, he told them, was to break even ormake a profit. He spoke about the poor Americaneconomy for 1982 and the corresponding difficul-ties in motorcyclesaleswhich had damaged theCompany and necessitated its reductions in person-nel and production. He ended with: "We havemany problems in the plant and we must improvemore and more. I do not like more new problems.Pleaseunderstand our serious situation. I think atfirstwe must survive. Survival is the most impor-tant thing."Hanson then stated:As Mr. Saeki said, this plant has to becomeprofitable if it is to survive. The Japanese didnot build this plant for the purposes of losingmillions of dollars every year. The Japanesedid not build this plant so that we could makemotorcycles to put in boxes and store in ware-houses.What bothers me the most is that Ihave heard some of you complain about vari-ous little problems. I am not saying they aren'treal problems, but the problems that I haveheard about are nothing compared to the very280 NLRB No. 53 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDreal problem that is facing all of us. We decid-ed to give you these figures and information sothat you would know where this plant reallystands.Question-and-answer periods were held at themeetingswherein the record reveals, the Respond-ent never stated that it would close or move itsLincoln plant if the Union were voted in.4A videotape showing strike violence, some notinvolving the instant Union, was shown at themeetings.The videotape portrayed to employeesthat the Union had a long and violent strike historyand that one-third of its members were unem-ployed due to the Union's stands.The judge found that, under the standards ofGissel,5"no reasonable employee who sat throughthe foregoing meetings or viewed the videotapecould have been so dense as to have missed theEmployer'smessagethat, if the UAW won the up-coming election,theRespondent's plantwouldclose and their jobs no doubt would be moved toJapan." The judge concluded that these were im-permissiblerepresentations as they were not basedon objective evidence.6We do notagreewith this conclusion.7Judged byGisselstandards, neither Hanson's norSaeki's statements were unlawful. The statementsof Hanson and Saeki were premised upon undis-puted, objective economic fact. Employees werepresented with information and figures on the Re-spondent's losses,layoffs, payroll decreases, short-ened workweek, and overstocked inventory. Thesefigures graphically depicted the Respondent's poor*The Respondent answered such questionswithstatements indicatingthat theywere"trap"questionswhich could not legally be answeredThe recordreveals that Hansontold employees,in response to questions,that the Respondent had until theend of the year tomake a profit, breakeven, or close the plant.Hanson also suggestedthata unioncontractwith workrestrictionswould makeit difficultto operate,and that the Respondent needed "ver-satility"in moving employeesfrom one jobto another5NLRB Y. Gissel Packing Co,395 U S 575 (1969) InG,ssel,at 618,the SupremeCourtstated,in pertinentpart, that(Aln employer is free to communicate to his employees any of hisgeneral views about unionismor any of his specificviews about aparticular union,so long as the communicationsdo notcontain a"threat of reprisalor force orpromiseof benefit"He may evenmake a predictionas to the precise effect he believes unionizationwill have on his company In such a case,however, the predictionmust becarefullyphrased on the basisof objective facttoconvey a management decision alreadyarrived atto close the plantin case of unionization'The judge declined to find a separate 8(a)(1) violationin the video-tape showings,but deemed it "an integral partof themeetings "TThis case is distinguishablefrom priorcases involvingthe Respond-ent and the Union and citedby thejudgeInKawasakiMotors, 257NLRB502 (1981),the statements found to constitute 8(a)(1) threats weredirect and specific, not basedon objectiveeconomic criteria as here In268 NLRB 936 (1984),the Respondent was foundonly to have violatedSec. 8(axl) by reprimandingone employeefor engaginginprotectedconcertedactivitywhich was not unionactivityWe disavow the judge's comments regarding the appropriateness of is-suing a contempt citation against the Respondentfinancial situation.The Respondent's officials clear-ly created the impression thatanydecision to closethe plant would be based on its profitability andcompetitive status in the world market.Their pre-dictions of possible closure were not based on rea-sons unrelated to economic necessities.8Contraryto the judge, who found the combina-tion of the videotape and the speeches unlawfulbased on the effect and timingof bothtogether, wefind that neither the statements of the Respondent'sofficials nor the showing of the videotape at theemployee meetings constituted a violation of Sec-tion 8(a)(1). Rather,the statements and the video-tapewere expository in nature and constitutedspeech protected by Section 8(c) of the Act.The judge found that the Respondent also violat-ed Section 8(a)(1) by its 19 October letter to em-ployees because it was "obviously read by the em-ployees in conjunction with. . . [the] remarks .. .mouthed by the Respondent in the employee meet-ings of October 18 and 19,1982."He cited the fol-lowing partof theletter as evidence:If you attended one of the group meetingsyou heard and saw exactly how serious ourproblems have been.. .we firmly believethat the one thing we do not need now or atanytime, but especially now, is theUAW... .You know thefacts.You know how seriousthe situation really is.You will decide thefuture.For the sakeof everyperson in thisplant and their families, we sincerely urge youto vote "No" on Thursday. We all want to beable to say that 1982 was the year that togeth-er wefinallyput this company on the road tosuccess.We note that the judge did not find the letter tobe violative in itself. Rather, he concluded that itwas unlawful because of its incorporation of theunlawful statements made at the employee meet-ings.Having found no 8(a)(1) violations committed atthe employee meetings, we likewise find no viola-tion in the letter of 19 October. The letter consti-tuted lawful persuasion under Section 8(c) of theAct.Finally, the judge found that at the 18 October(1 p.m.) employee meeting the Respondent violatedSection 8(a)(1) by threatening to bargain fromscratch if the Union was chosen by the employees.9E g ,Continental KitchenCorp,246 NLRB 611 (1979),B F GoodrichFootwear Co,201 NLRB 353 (1973);BirdsallConstructionCo., 198 NLRB163 (1972)We also find permissible Hanson's statements regarding the potentialimpact of unionworkrestrictionsSeeTn-Cast,Inc.,274 NLRB 377(1985) KAWASAKI MOTORS MFG. CORP.At the meeting Hanson stated that he thought em-ployee Showalter was right and employee Millerwrong in Showalter's description of contract nego-tiations as follows:I [Showalter]also asked him [Miller] if he un-derstood if the union did get into the companythatwe would sit down at a table, and itwould be a clean table.[I said at one time wewould work from scratch on the table negoti-ating.]We wouldn't have nothing.Wewouldn't have our wages that we had at thattime.We wouldn't have our insurance or any-thing.And that when they negotiate, the com-pany and the union would argue over whatwould be given, and if the company couldn'tafford to give it, there was no other choice-not to be able to pay them."We do not find the above to be an unlawful threatby the Respondent. InWagner Industrial ProductsCo.,9 the Board stated:As the Board and the courts have recog-nized in other cases, in the course of organiza-tioncampaigns,statementsaresometimesmadeof a kind that may or may not be coer-cive, depending on the context in which theyare uttered."Bargaining from scratch"is sucha statement. In order to derive the true importof these remarks, it is necessary to view thecontext in which they are made.In the instant case, Hanson made no directremark about bargaining from scratch. Rather, hemerely agreed with employee Showalter's state-ment. Contrary to the judge, and unlike the state-ments in the case upon which the judge relied, I 0Hanson's remark, viewed in context, cannot bedeemed a threat by the Respondent of a loss of ex-isting benefits.Hanson's remark occurred in a con-text free of other unfair labor practices and as partof an employee discussion of the give and take ofcollective bargaining.Hanson did not purport tospeak for the Respondent's bargaining posture inanyfuture negotiations.In these circumstances, Hanson's affirmation ofShowalter's statements conveyed a message "thatthe employees' risk of loss stemmed not from anyregressive bargaining posture predetermined by theEmployer but from the possibility that the Union,in order to secure other benefits, might trade awaysome existingbenefits.11We therefore conclude9 170 NLRB 1413 (1968);wealsoCampbell Soup Co.,225 NLRB 222at 229(1976).10E.g,Plastromcs. Inc,233 NLRB 155 (1977); YoungstownSheet &Tube Co,238 NLRB 1082 (1977).11Campbell SoupCo., supra at 229 Accord-Riley-Begird, Inc,271NLRB 155 (1984)493that the Respondent's indirect"bargaining fromscratch" remark falls within the 8(c) privilege anddid not constitute an 8(a)(1) violation.ORDERThe complaintis dismissed.Stephen E.Wamser, Esq.,andAnne E. Purcell, Esq.,forthe General Counsel.Charles E. Sykes,Esq., andArthur T. Carter, Esq.,ofHouston,Texas, for the Respondent.IrvingM. Friedman, Esq.,of Chicago, Illinois, for theCharging Party.DECISIONSTATEMENT OF THE CASELOWELLGOERLICH,Administrative Law Judge. Thecharge filed on October 18, 1982, by International Union,UnitedAutomobile,Aerospace&Agricultural Imple-ment Workers of America(UAW) (the Union or UAW)was served on Kawasaki Motors Manufacturing Corpo-ration,U.S.A. (theRespondent)on October 19, 1982. Acompliant and notice of hearing was issued on December30, 1982.On December 9, 1983, an order consolidatingcases, consolidated complaint and notice of hearing wasissued in Cases17-CA-11107 and 17-CA-11263.OnFebruary 10, 1984,by order,Case 17-CA-11107 wassevered from Case17-CA-11263 andthe allegations inthe consolidated complaint were withdrawn insofar astheypertained to Case17-CA-11107.On the same datean amended complaint and notice of hearing was issuedinCase 17-CA-11263.In the amended complaint it wasalleged that the Respondent had violated Section 8(a)(1)of the NationalLaborRelationsAct (the Act).The Respondent filed a timely answer denying that ithad engaged in the unfair labor practices alleged.The case came on for hearing on the amended com-plaint" in Case17-CA-11263 on February21, 22,and 23,1984, at Lincoln,Nebraska.Each party was afforded afull opportunity to be heard,to call, examine,and cross-examine witnesses,to argue orally on the record, tosubmit proposed findings of fact and conclusions of law,and to file briefs.All briefshave been carefully consid-ered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor,Imake the fol-lowingFINDINGSOF FACT,CONCLUSIONS, AND REASONSTHEREFORI.THEBUSINESSOF THE RESPONDENTThe Respondent, a state of Nebraska corporation, isengaged in the design,production,distribution,and non-retail saleof motorcycles and other diversified recre-ational products at various facilities including a facility1Certain amendments were allowed to the amended complaint at thehearing 494DECISIONSOF NATIONALLABOR RELATIONS BOARDlocated at 6600 Northwest 27th Street, Lincoln, Nebras-ka.The Respondent, in the course and conduct of its busi-ness operations within the State of Nebraska, annuallypurchases goods and services valued in excess of $50,000directly from sources located outside the State of Ne-braska.The Respondent is an employerengagedin commercewithinthe meaningof Section 2(2), (6), and (7) of theAct.II.THE LABOR ORGANIZATIONINVOLVEDThe Unionis now,and at all times material herein hasbeen,a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Employee Meetings of October 18 and 19, 1982:TheGeneral Counselalleges thatat certain employee meet-ings convened on the Respondent's premiseson October18 and 19, 1982, the Respondent violated Section8(a)(1)of the Act by unlawfully threatening its employees withlayoffs, plant closure, and loss of benefits and by meansof a videotape shown at suchmeetingsconveyed the im-pressionthat the employees' selection of the Union astheir collective-bargaining agentwould inevitably resultin strikes and violence.A representation election had been set for October 21,1982, in which the UAW was the only participatingunion.On October 18 and 19, 1982, the Respondent conduct-ed 11 employeemeetingson its premises during workinghours.According to Karen Sue Neal, the Respondent'spersonnel administrator,who attended each of the meet-ings, the meetings lasted"anywhere from 45 minutes toan hour." Around 20 to 30 employees attended eachmeeting.These meetings were in response to the UAW'scampaignto persuade the Respondent's employees tochoose the UAW as their collective-bargaining agent.All the meetings followedthe sameformat which Stan-leyHanson, plant manager, described: "It opened upwith I gave a presentation. I introduced Mr. Saeki [Take-hikoSaeki,president].He gave his presentation. I gave ashort summary of the two. We hadquestionsand answerperiod and showed the video. And that was it."Hansonfollowed a written text in his presentation but did notread it word for word. Saeki, in likemanner,followed awritten text; however, his text was in Japanese which hetranslated into English,speakingin "broken" English.Therewere deviations from the text. For instance,Hansoncautioned the employeelistenersthat there wereto be no tape recordings nor note taking at the meeting.In fact after ameetinginwhich Neal saw an employeetaking notesshe asked for the notesexplainingthat "wedidn'twant the actual figures to be released." The em-ployee gave Neal thenotes.Other employeesalsowerequestioned concerning the taking of notes. Neal, howev-er, took notesof the question-and-answer period, a tran-script of which was received in evidence.Hanson'sremarksgenerally concerned the financialcondition of the Respondent. To this end he mentionedthe payroll decrease, layoffs, a short workweek, over-stocked inventory, and losses. Charts were shown to theemployees in support of his representations.Amongother things he stated that the Respondent has lost $36million since it commenced operations and had lost $9million in 1981.2 Saeki also commented on the Respond-ent's losses. He said, "Last August Mr. Ando and I camehere.We had some big problems that needed to be cor-rected, a $36,000,000 loss in seven years. At that time wehad to make a decision either to change the plant tomake it profitable or to close the plant." He pointed outthat the Respondent had big problems and had had toterminate more than 100 people. However, he said, sincehe had been at Kawasaki production had improved. Hereviewed the difficultieswhich the Respondent wasfacing and ended his remarks thus: "I will continuallylook for new jobs. We have many problems in the plantand we must improve more and more.I do not like morenew problems.Please understand our serious situations."(Emphasis added.) "I think at first one must survive. Sur-vival is the most important thing."3The General Counsel offered evidence of what oc-curred at a number of the meetings. Evidence, which re-lates to the allegations contained in the amended com-plaint, for each meeting will be reviewed seriatim.Employee JerryL. Pike, among other things, testified that Randy Fol-kerts asked if the UAW got in "would the Kawasakiclose the plant down." Hanson answered "he didn't thinkthe company could stay open with a restrictive UAWcontract" or as Pike stated on cross-examination: "[H]edid not think the company would be able to make anymoney while under a restrictive UAW contract." Fol-kerts testified that Hanson said that "they couldn't workup to their job performance under the restrictions of theUAW contract."Neal, in her notes, recorded these questions:Q.Will the plant close if the union is voted in?A. No, I did not say that.Q. You stated that the plant could not operatewith the restrictions that a union contract wouldhave.What restrictions are you talking about?A. I did not say we could not. I said we feel itwould be difficult, just readanyunion contract.[G.C. Exh. 5.]Meeting of October 18,1982,9.45 a.m:Employee LindaJanePester testified that Hanson had said that "surelywith losses like that a company couldn't keep going. Ihad asked whether or not that meant that if a union gotin that would mean that they would return the plant toJapan and he said, `you know that is illegal to say any-thing like that."' Pester also testified that Hanson saidthat "with the union that they couldn't ... operate withthe union like they wanted to operate then because they2Hanson commenced each speech withan admonition that somethingswere being revealed which were known only totop managementand he did not want the "information to leave the room."8The foregoing is taken from the written transcript of Sacks referredto above (English translation ) KAWASAKI MOTORS MFG. CORP.495wanted people wherever and whenever they neededthem."4Lucille Shockey remembered that Pester had askedHanson whethertheCompanywas going to close.Hanson answered that it was "illegal for him to answerthat." Shockey also remembered that after Hanson re-viewed the charts he said that "they cannot handle any-more problems at the present time."Neal reported that Hanson, commenting on union re-strictions,said:"I did not say we could not, I said wefeel it would be difficult, we need versatility. We need tobe able to use people in jobs where they are needed.Most contracts restrict employees in job classifications."Neal recorded the question, "If the UAW gets in, willyou move back to Japan: A. You know that's a trapquestion, and I cannot answer that. But, no I did not saythat." (G.C. Exh. 5.)Meetingof October 18, 1982, 10.45 a.m:Albert EldonStege testified that Saeki said that he was "sent over byKHI to either make a profit, break even or shut downthe plant by the end of the year." Stege quoted Hansonas saying the employees should vote against the union"because he felt it would hinder production, such as, hecouldn't put a welder on an assembly line to build heat-ers, if we had a UAW contract." Stege asked Hanson:"Does all this mean if the union gets in you're going toclose the plant." Hanson answered that "he couldn'tanswer that, it was a trap question-for legal reasons hecouldn't answer it." Stege also asked Hanson how longKHI had given the Respondent to "make a profit, breakeven or close the plant." Hanson answered, "Until theend of the year."5Mary Lynn Alber remembered that Hanson answereda question about closingthe plant with "itwas a trapquestion" and refused to answer the question. Alber alsoremembered on cross-examination Stege's question as tohow much time the Respondent had to show a "profit orloss."Hanson's answer was, "Until the end of theyear." s4 In a typewritten statementdated October 22, 1982, offered by theRespondent and received in evidence,Pester recordedIasked him [Hanson]if this meantif the UAWgot in would theCompany go back to Japan Stan said I can't answer that it's illegalto say He said that if the union got initwouldrestrict us and wecouldn'toperateHe saidyou know weneed to have people wherewe need them after I asked him what restrictionIn Pester's statement also appearsIwas a nervous wreck because I was one of the last ones out be-cause she [Neal] stopped meformynotes and I noticed that RobGoodwin had on a CompanyT-shirtafter the meeting and he hadn'thad oneon before. [R. Exh. 24(L).]On October18, 1982,Stege gave a written statement by the Re-spondent and received in evidence in which he reported,"We were toldthat if thecompanydidn't break even or showa profit bythe end of theyearthe plantwouldclose.I askedif the UAWgot voted in would theplant close?He said that was a trapped question.He wouldn't give a yesor no answer" (R. Exh.24(b).) Stege ended a typewritten statementdated October22, 1982, offeredby the Respondent and received in evi-dence, "I wasbehind ShirleyStiles goingout ofthe meeting who hadsigned a card and she wasjust whiteA lot ofpeople were scared I waseven shook up " (R Exh24(k).)In a written statementdated October 18, 1982, offeredby the Re-spondent and received in evidenceAlber reported,among other things,"Mr. Saeki said when MrAndoand I came over here last August (1981)we came with the intentions of closing the plant or making a profit " (RExh 24(a) )Renee Joy Hall testified that Hanson said that "ifKawasaki did not show a profit by the end of 1982, thatKHI would not be able to support us" and "he didn'tfeel that, if the union was able to negotiate a contract,thatKawasaki could work productively with it." Shealso remembered Hanson said that "[h]e felt that if aUnion contract was negotiated,that we could not workproductively,because we would have to put our assem-blers into the assembly lines and our welders on thewelding lines and we wouldn'tbe able to have the man-power when we needed it where we needed it." Hallcorroborated other witnesses'testimony concerning thereferred-to "trap" question.Among other things, Neal reported the followingquestions and answers:Q. If the UAWgets in will you close the plant?A. Youknow that's a trap question and no, I didnot say the plant would close.Q.Whywould it be so hard to work with theUAW?A. We need versatility.Q.Whenwill you know if we make a profit thisyear?A. In January.Q. Do you anticipate laying off the 60 employ-ees?A. No. Wehave no plans for reducing the workforce.Q.Howlong did KHI give KMM to make aprofit?A. I know thattheyhave made the decision notto accept any more losses like this [pointing to thechart].Q. Are you willingtowork with employees toget working conditions, pay, benefits,etc...A. I cannotmake any promises.You know that isa trap question.Meeting ofOctober18, 1982,1 p.m:Paul Arlo Millertestified that he asked Hanson whether the plant wouldclose if theUAW was votedin the plant. Hanson re-sponded that "it was a loaded question and I knew hecouldn't answer it." Miller further testified:And there was a couple of questions about job secu-rity and the 100 people that had been terminated.And Charlene Showalter asked me how I felt wewere going to have any job security if the plantmoved back to Japan.And I told her, "Well, would you rather havethem moved back to Japan under your paycheck orto have some severence pay that had been negotiat-ed." And she said, well, there was not any guaran-tee that you would have any severence pay becausenegotiationswould start from zero. I said, "Nothat's not right, you start from where you're at andbargain up."And we kind of went back and forthon it for a little while and Stan jumped in and said,"Now we don't wanttogetinto that,but you'reright back there" pointing in Charlene's direction. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd Isaid,"Well I don'tthinkso." Andhe said, "Ithink so."Christopher Forest McMeen remembered the forego-ing incident and corroborated Miller.McMeen furthertestified that Hanson, pointing to the charts, said that"we've got a lot of problems and the last thing we needisanother problem" and that "he didn't think that aunion contract would allow us the flexibility that weneeded in order to compete with other companies."McMeen recalled that Miller had asked Hanson whetherthe plant would close if the Union got in. Hanson re-sponded, "You know that's a trap question and I can'tanswer that . . . I don't know what would happen."Charlene Showalter admitted that she had argued withMiller and that she had said if the Union won the elec-tion "we would sit down at a table, and it would be aclean table. . . .We wouldn't have nothing . . ." and"we would work from scratch on the table negotiating."Showalter testified that she turned to Hanson and askedif she were "right or if Paul was right." Hanson an-swered that she was "right and Paul was wrong."7Neal's notes of the meeting revealed the followingquestions and answers:Q.What are you going to do Paul, wait 10 yearsfor a job that won't be there anymore?S.We could lose everything.S.We can write our own contract starting witheverything we now have.S.No, we would start from scratch.A. We are not here to discuss this. I believe she'sright and you're wrong and that's it.Q. If the Union gets in will you close the plant?A. That's a trap question, and No, I did not saythat.There were 35 employees at thismeeting.Meeting of October 19, 1982, 7:30 am:According toLarry Ray Alley, he asked if employees would be placedin different departments if business slacked. Hanson an-swered that "we probably would be placed in differentdepartments unless the union was in and we were undercontract, and everybody would be, like, a welder wouldbe a welder,an assemblerwould be an assembler, sotherefore, we wouldn't probably be able to be placed andwe might by terminated."When Hanson was asked about "the rumor that hadbeen goingaround for quite some time about closing theplant," Alley testified that "Hanson got a little upset, hesaid, 'No, I never started no such rumor about shuttingthe doors of theplant' . . . or anything of that." Alleyfurther testified that Hansonsaid,"The company washaving lots of problems with making a profit and that'swhy we were havinga meetingand they were showingus that's why Mr. Saeki was there and Mr. Ando ... .Because they had to make up their mind whether or notthis company could make a profit and show somethingor whether to just let it go or whatever you call it.""[W]hen he [Hanson] was talking about the problemsrNeal remembers this statement having beenmade byHanson.that the company were [sic] having to make a profit byJanuary, they had to make a profit, show a profit ofsome kind by January. And with these problems and theother problems that they had, that they just didn't thinkthey could handle the UAW problem at that time."Among others, Neal recorded the following questionsand answers which transpired at this meeting:Q.Will they take people from the welding shopand put them some place else like they did a couple[of] years ago?A. If we have the versatility, otherwise a welderwill have to weld or he goes out the door.Q. Are you saying that if a union gets in thenthat's it?A. No and that's a trap question. We are sayingthatwe have to make a profit. We do not needmore problems.Q.With the union restrictions welders-weld andassemblers-assemble,would you fire the weldersand hire assemblers?A. We have several ways to work with that. Thisplant cannot operate and make a profit without ver-satility.. . .Q. If we show a profit in January, what then?A. I feel we are lucky we have the Japanese overhere. If we show an effort they will work with usand not dump us.Meeting of October 19, 1982, 8:45 a.m:Kathlene J.Lowe testified that Saeki said that "he had come to Lin-coln in August to decide whether to close the plant bythe end of the year or make a profit. And he said that itwas cheaper to produce motorcycles in Indonesia andTwaiwan [sic] . . . ." Hanson said that "a contract withthe UAW would be damaging to the company becausehe couldn't utilize his employees, like, take welders andput them in assembly or vice verse. And that the UAWcauses companies to overproduce and that 22 UAWplants have closed.8Meeting of October 19,1982,11am: At this meetingHanson announced that the election had been canceled.Between 250 and 300 people attended this meeting-"ev-erybody in the plant." According to Glenn M. Woita,Hanson said that "the union backed out, that we weren'tgoing to have an election. And he said that he was fight-ing for our rights . . . ." Hanson asked for a showing ofhands as to how many present wanted an election.Meeting of October 19, 1982, 1 p. m:Norman EveretteDecker testified that Hanson said that "if the union gotin, he wouldn't be able to move people around the planton jobs that they needed." Woita testified that Hansonsaid that he "needed the freedom in the building to moveBAt a meetingon October 19, 1982, at 2 15 p in ,amongotherthings,Neal reported this question and answerQ How come all of a sudden you tell us this now instead of amonth ago?A. If you would have listened at the start, you would haveknown. Theseare thingsthatmost companies do not like to talkabout It couldbe damagingto the company, the employees andhave an effect on how people do business with us KAWASAKI MOTORS MFG. CORP.497us around where he needed us." Neal recorded this ques-tion and answer, among others:Q.Whatwill happen to the people inFuel Tank?A. The KLT-110has a metal fuel tank. We willhave to put you in other areas. That's why we needversatility.Hanson testified that he deviated from the writtentranscript of his speech to inform the employees that..we feel like any contract with restrictions in it wouldmake it more difficult to operate, and we needed the ver-satility." "Being able to move the people around fromjob to job, not having them tied right into one job classi-fication, to be able to utilize them through[out] theplant." In answer to the question as to whether the plantwould close, Hanson further testified, "I said that is atrap question and no, I did not say that, except for onetime I believe I said, no, the plant would not close. AndI did not say that."Neal testified that theRespondent'smanagement"anticipat(ed] that there would be some questions of thattrap type of questions in which they would try to getyou to say something other than what you were actuallysaying."One of the anticipated questions was whetherthe plant would close if the Union were selected as thebargaining agent.Neal saidthat itwas not the manage-ment's decision to "specifically" tell the employees thatthe "plant would not close."Saeki testified that he informed the employees on Oc-tober 18, 1982, that the Respondent was "losing a lot ofmoney," with the explanation "because there was goingto be a union election in a few days."Among other things in his address to the employeesSaeki said (written transcript) that when he came toKawasaki there was some "big problems that neededcorrected" and at that time "we have to make a decisioneither to change the plant to make it profitable or toclose it," and that if there is a "big loss, like before, wewill not be able to continue." There had never been aprofit in the Lincoln plant.Hanson, in his remarks,said that the secret informationwhich the Respondent was to impart to the employeeswas being related to them because "Saeki and I feel youneedto know exactly where this company stands be-cause it's your future as well as that of the people in theplant that is at stake,"also because some employees"seem tohave very wrongideas aboutthis plant andwhat has been going on recently." After reviewing thestate of the inventory Hanson said, "So as you can see, ifthe plant were shut down tomorrow, with only three ex-ceptions, it would be a minimum of 9 months before wewould even use up the inventory or any of our produc-tion line except, with the exceptions of the Jet Ski andKLT's. On the average, it would be almost 2 years and 8months before we would run out on the rest of our prod-ucts."After reviewing the Respondent's loss picture Hansonremarked, "You need to know exactly how serious thesituation is because,these facts affect all of us tremen-dously."Hanson ended his remarks, "but the [employ-ees'] problems I have heard about are nothing comparedto the very real problem that is facing all of us. We de-cided to give you these figures and information so thatyou would know where this plant really stands."9III.CONCLUSIONS AND REASONS THEREFORA. The Meetings and VideotapeThe General Counsel asserts that the Respondent "en-gaged in a campaign designed to threaten employeeswith the possibility of layoff and plant closure and theinevitability of strike if the UAW was votedin." In de-terminingwhether the General Counsel'sassertion iswell taken the criteria adopted by the Supreme Court inNLRB v. Gissel Packing Co.,395 U.S. 575, 617 (1969), isthe point of departure. In this case the Supreme Courtteaches:... we do note that an employer's free speechright to communicate his views to his employees isfirmly established and cannot be infringed by aunionor theBoard.Thus § 8(c) (29 U.S.C. § 158(c))merely implementsthe First Amendement by re-quiring that the expression of "any views, argument,or opinion," shall not be "evidence of an unfairlabor practice,"so long as such expression contains"no threat of reprisal or force or promise of bene-fit" in violation of § 8(a)(1). Section 8(a)(1), in turn,prohibits interference, restraint or coercion of em-ployees in the exercise of their right to self-organi-zation.Any assessment of the precise scope of employerexpression,of course,must be made in the contextof its labor relations setting. Thus, an employer'srights cannot outweigh the equal rights of the em-ployees to associate freely, as those rights are em-bodied in § 7 and protected by § 8(a)(1) and theproviso to § 8(c). And anybalancingof those rightsmust take into account the ecomonic dependence ofthe employees on their employers, and the neces-sary tendency of the former, because of that rela-tionship, to pick up intended implications of thelatter thatmight be more readily dismissed by amore disinterested ear.The Supreme Court further teaches (id. at 618-619):Thus, an employer is free to communicate to hisemployees any of his general views aboutunionismor any of his specific views about particular union,so long as the communications do not contain a"threat of reprisal or force or promise of benefit."He may even make a prediction as to the precise ef-fects he believes unionization will have on his com-pany. In sucha case,however, the prediction mustbe carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrablyprobable consequences beyond his control or toconvey a management decision already arrived at toclose the plant in case of unionization. SeeTextile9 In giving these figures Hanson leftout a veryimportantfact, i e., theprofit picturefor the year 1982. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers v. Darlington Mfg.Co., 380 U.S. 263, 274, n.20 (1965).If there is any implication that an em-ployermay or may not take action solely on hisown initiative for reasons unrelated to economic ne-cessities and knowonly tohim, the statement is nolonger a reasonable prediction based on availablefacts but a threat of retaliation based on misrepre-sentation and coercion, and as such without the pro-tection of the First Amendment.We therefore agreewith the court below that "[c]onveyance of the em-ployer's belief,even though sincere, that unioniza-tion will or may result in the closing of the plant isnot a statement of fact unless,which is most im-probable, the eventuality of closing is capable ofproof." 379 F.2d 157, 160. As stated elsewhere, anemployer is free only to tell "what he reasonablybelieveswill be thelikely economic consequencesof unionization that are outside his control," andnot "threats of economic reprisal to be taken solelyon his own volition."NLRB v.RiverTogs, Inc.,382F.2d 198, 202 (C.A. 2d Cir. 1967).The credited evidence in this case reveals that the Re-spondent,by President Saeki and Plant Manager Hanson,the highest authorities in the Company, told the employ-ees for the first time and just before an election" thatthe Respondent'sfinancial condition was bleak,dismal,and precarious;that Saeki had been sent from Japaneither to close the plant or to make it profitable; that al-though the plant has never shown a profit, the plantmust show a profit or break even by the end of the year,less than 3 months away; that Kill had made a decisionto accept no more losses; that, if the employees showedan effort, the Japanese would work with them and not"dump" them; 11 that with its financial problems, the Re-spondent could not handle the additional problemswhichthe selectionof the UAW asbargaining agentwould cause at the present time and reach a profitableoperation;that the Respondent could not handle anotherproblem and survive; that a UAW contract with its re-strictionswould not allow the Respondent the versatilityitneeded to continue the business;that theplant couldnot operate and make aprofitwithout versatility; thatlack of versatility would cause layoffs; that the Respond-ent's inventory was such that the plant could be closed(except for the manufacture of three products)for an av-erage of 2 years and 8 months before its inventory wouldbe exhausted; that if the UAW were chosen as the bar-gaining agent the Respondent would commence bargain-ing on a cleantable from scratch;12 and the very surviv-10 It certainly was not a coincidence that the Respondent chose a time,2 days before the election, to reveal its dire financial condition whensuch revelation would have been most intimidating to the employees."Timing alone may suggest anti-union animus as a motivating factor in anemployer's action."NLRBv.Rain-Ware, Inc,732 F.2d 1349 (7th Cir1984)1 iTheimplications of these words are clear; i e , if the employeesreject the Union the Japanese,who oppose the Union,would be placatedand allow the plant to remainin the UnitedStatesMoreover, it waspointed out that the people in Japan wanted more jobsiz Obviouslywith this approach to bargaining the Respondent was sig-naling that, if the UAWwere chosen as bargaining agent,its bargainingstance would make a strikeinevitableal of theplant's operationdepended on the outcome ofthe election.13Havingmouthedthese representationsthe Respondentbroughtitsmessage of impendingdoom, if the UAWwereselectedthe bargaining agent, into sharperfocus byexhibiting a videotape depictingthe UAWas a "strikehappy"union.14The findingsabove 1 b are similar to thefindings intheGisselcase, supra, i.e.:... that the companywas in a precarious financialcondition;that the "strike-happy"union would inall likelihoodhave to obtainitspotentially unrea-sonable demandsby striking, the probable result ofwhich would be a plant shutdown,as the past histo-ry of labor relationsin the area indicated;and thatthe employees in such a case wouldhave great diffi-culty findingemployment elsewhere.As in theGisselcase,supra,the Respondent "has nosupport for its basicassumptionthat the Union, whichhad not evenpresentedany demands, would have tostrike to be heard." 16 The burden inthis regard was onthe Respondent.In the caseofNLRBv.Harrison Steel CastingsCo., 728F.2d 831, 838 (7th Cir. 1984), the court opined:In determiningwhether an employer's statementisunduly coercive, the Boardmust evaluate thespeaker's intent and the listener'sunderstanding.NLRB v. Gissel Packing Co.,395U.S. 575, 619(1969).... Thus,an employer's statement cannotbe viewedin isolation;itmust be considered in con-junctionwith those factors whichmight affect rea-sonably thelistener'sperception.The same state-ment maybe lawfulin one context and unlawful inanother.Is Saeki said,"Ido not like more new problems [the advent of theUnion).Please understand our serious situation..I think at first wemust survive Survival is the most important thing." (G.C. Exh 3 )14 In addition to motion pictures of strike violence, some of which didnot involvethe UAW butan Iowa Beef strike, the script with the pictureincludedThe UAW's historyof long and violent strikes goes back manyyears.Strikers are not only frequently bitter,stirred by the outside ofagitators but many times the strikers also result in permanent loss ofjobs and permanently closed plantsThe UAW proudlyboasts that it has often taken a stand but as aresult of its stands,a third of its members are out of jobs.In the end it is up to you to decideif youreallywant to hitchyourfuture tothe UAW leadership.In the end its up to you todecide whethertheywill continue their pattern of striking and clos-ing plants in spiteof reality15 Credibility findings are drawn from the similarities between the wit-nesses' testimony, the notes of Neal,the transcripts of Saeki and Hanson,and the statements of employees Demeanor was also considered.16 In the caseof Starkville, Inc,219 NLRB595 (1975), the Boardfound that the following language used by a production manager "that ifthe Union went in, it would cause further losses from strikes and so on,disturbance in the work,that they-if theykept losing money, thatwould make them lose more moneyTheywould close the doors" wasnot a permissible predication of plant closure but actually a threat toclose the plant in violation of Sec 8(axl) ofthe Act Inthat case as inthe instantcasethere was"no evidence that selection of the Union wouldcause strikes and further economic losses resulting therefrom "It is further significant that a partof theRespondent's proof on thissubject was a strike inwhich the UAW was not involved. KAWASAKI MOTORS MFG. CORP.Applying such criteria''it is clear that no reasonableemployee who sat through the foregoing meetings orviewed the videotape could have been so dense as tohave missed the Employer'smessage that, if the UAWwon the upcoming election,theRespondent's plantwould close and their jobs no doubt would be moved toJapan. The representations of the Respondent were notpermissible predictions based on objective evidence. TheRespondent did not limit its representations to what itreasonably believed would be "the likely consequenceoutside [its] control."'s Cf.NLRB v. Harrison Steel Cast-ings Co.,supra. Thus, it is clear that the Respondent byits threat to close itsplant if the Unionwere selected asits employees bargaining representative was in violationof Section 8(a)(1) of the Act.19 Cf.Nebraska Bulk Trans-port v.NLRB,608 F.2d 311 (8th Cir. 1979);Louis Gallet,Inc.,247 NLRB 63 (1980).It seems obvious that the Respondent by its captiveaudience and videotape attempted to use words and pic-tures in such a manner as to escape a charge of intimida-tion yet benefit from the coercive effect on its employ-ees.This strategy was the kind of "brinkmanship" con-demned by the Supreme Court in theGisselcase, supra.B. The Respondent's Letter of October 19, 1982The General Counselalleges in the amended com-plaintthat the Respondent threatened its employees withlayoffs and plant closure by the Respondent's letter ofOctober 19, 1982, signed by Stan Hanson and T. Saeki.Among other things the letter noted:If you attend one of the group meetings youheard and saw exactly how serious our problemshave been. . . . we firmly believe that the onething we do not need now or at anytime, but espe-cially now, is the UAW... .You know the facts. You know how serious thesituation really is. You will decide the future. Forthe sake of every person in this plant and their fami-lies,we sincerely urge you to vote "No" on Thurs-day.We all want to be able to say that 1982 wasthe year that together we finally put this companyon the road to success. [G.C. Exh. 7.]17 In the caseofFloridaSteelCorp. v.NLRB,648 F.2d 233 (5th Cir.1981), thecourtsaid:"The question is not only what the employer in-tended to imply but also what the employees could reasonably have in-ferred."is The Respondent's purpose in planting the idea that the plant wouldclose,if theUAW wereselected as bargaining agent,is further manifest-ed in its intentional avoidance of a direct answer to the question, "Willthe plant close ifthe UAW prevails?"Having aroused the employees'fears that the plant would close, the Respondent deliberately refused tospecifically answer the question.Moreover,since it was lawful for theRespondent to advise employees that the plant would not close, to tellemployees that it would be illegal to answer the question strongly impliesthat its answer would have been illegal,ie , that the plant would closeThus the employees may well have understood that, if answered, theanswer would have been plant closure.Additionally,Hanson's duplicityshowed when,as he claimed he answered the question,"I did not saythat "19 TheGeneral Counsel has asked for a separate finding that the show-ing of the videotape was a violation of Sec 8(a)(1) of theAct. However,I deem the videotape to have been an integral partof themeetings499The letter was an extension of the remarks mouthedby the Respondent in the employee meetings of October18 and 19, 1982, and was obviously read by the employ-ees in conjunction with such remarks.Thus considered,itfallswithin the condemnation of Section 7 of the Actas did the messages conveyed through the employeemeetings.Hence, by distributing the October 19, 1982letter to its employees the Respondent violated Section8(a)(1) of the Act.C. Start From ScratchBargainingHanson declared at the October 18, 1982, 1 p.m. meet-ing that employee Showalter was right and employeeMiller was wrong, thus affirming the following testimo-ny of Showalter which is credited:I also asked him [Miller]if he understood if theunion did get into the company that we would sitdown at a table, and it would be a clean table. [Isaid at one time we would work from scratch onthe table negotiating.]We wouldn't have nothing.We wouldn't have our wages that we had at thattime.We wouldn't have our insurance or anything.And that when they negotiate, the company and theunion would argue over what would be given, andif the company couldn't afford to give it, there wasno other choice-not to be able to pay them.Itwas said inBelcherTowing Co. v. NLRB,726 F.2d705, 711 (11th Cir. 1984):The statement that the company would bargain"from ground zero" is a far cry from being careful-ly phrased."Bargaining from ground zero," like"bargainingfrom scratch," "isa dangerous phrasewhich carries with it the seed of a threat that theemployer will become punitivelyintransigent in theevent the union wins the election."TRW-UnitedGreenfield Division v.NLRB,637 F.2d 410, 420 (5thCir. 1981).In the context of its other representations it is evidentthat the Respondent "work from scratch" statement wasnot subject to a reasonable interpretation that any reduc-tion of employee benefits would occur only as a result ofnormal give-and-take negotiations. Cf.Taylor-DunnMfg.Co., 252 NLRB 799 (1980). Under the circumstances theRespondent's representations could have been reasonablyunderstood by the employees only as a threat of loss ofexistingbenefitswhich left employees with the impres-sion that what they would ultimately receive woulddepend upon what the Union could induce the employerto restore.By Hanson's representation to employees that, if theUnion won the election, the Respondent would start bar-gaining from a clean table from scratch,the Respondentinterfered with,restrained,and coerced employees in theexercise of their Section 7 rights and thereby violatedSection 8(axl) of the Act. SeePlastronics,233 NLRB155 (1977);Youngstown SheetCo., 238 NLRB 1082, 1085(1978). 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Respondent's October 11, 1982 LeafletThe General Counsel claims that the Respondent's dis-tribution to employees of its leaflet dated October 11,1982, was in violation of Section 1 of the Act. The leaf-let,which was mailed to the employees'homes, was thefirstelection propaganda publication distributed duringthe election campaign.The leaflet was in response toseveral publications.The cartoon appearing on the Octo-ber 11 leaflet was borrowed from a union leaflet;howev-er, the words used in the union leaflet were not thesame.In the leaflet the Respondent pointed out that on Oc-tober 4,1982,itsproduction schedule was substantiallyreduced"which resulted in 20 percent idle man hours.Kawasaki's solution to this problem was to reduce [its]workweek." (G.C. Exh. 6.) In the leaflet UAW volun-teer representative Bruce Berg is quoted as saying, "ifthe employees had a UAW labor contract with the com-pany . . . there would be specified layoff and recall pro-cedures." The Respondent observes that "Operating witha UAW contract with specified layoff and recall proce-dures on October 4th Kawasaki would have been forcedto reduce its workforce by 60 employees." Names of thelisted 60 employees were employees,the Respondent de-clared,who would have been laid off if plantwide senior-ity had been applied. The Respondent further wrote, "Itseemed preferable to share the difficult time among us allrather than having only a few [60] employees suffer thepain of enduring these hard times."The Respondent fur-ther notes that, had seniority been applied in the layoffs,some of the senior employees,because they would havebeen reduced to lower grade positions, would have beenearning less than they were earning with a reducedweek.Therewas no evidence offered that Berg was mis-quoted.The General Counsel claims that the distribution ofthis leaflet to employees constituted a violation of Sec-tion 8(axl) of the Act. Although the Respondent nodoubt may have persuaded 60 employees to vote againsttheUnion,the leaflet was lawful persuasion.Itwas atruthful representation of what the effects of the applica-tion of plantwide seniority would have been. In the leaf-let the Respondent neither offered a benefit nor threat-ened a reprisal.It simply stated facts in a permissiblemanner drawn from a statement of a union representa-tive. By the leaflet the Respondent did not interfere withemployees' Section 7 rights.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct and it will effectuate the policies of the Act for ju-risdiction to be exercised herein.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interfering with,'restraining,and coercing em-ployees in the exercise of the rights guaranteed them bySection 7 of the Act, Respondent engaged in unfair laborpracticeswithin the meaning of Section 8(a)(l) of theAct.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found thatthe Respondent has engagedin certain unfairlaborpractices,it is recommended thatitbe orderedto cease and desisttherefromand to takecertain affirmativeaction designedto effectuate the poli-cies of the Act.zo[Recommended Order omitted from publication.]20 The ChargingParty seeks a drasticremedy. Although theRespond-ent is a pastviolator of the Act (see 257 NLRB 502 (1981),and 268NLRB 936 (1984)), and itappearsthat theRespondent has not subscribedto the policies and purposesof the Act,a citation in contempt, ratherthan the drastic remedy sought by the Charging Party, may be the appro-priate deterrent at this time. Thismatter isfor the Board.